J-S76031-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: T.S.L.M., A               IN THE SUPERIOR COURT
    MINOR                                                   OF
                                                       PENNSYLVANIA




    APPEAL OF: T.S., MOTHER

                                                     No. 1156 EDA 2017


                     Appeal from the Decree March 21, 2017
              in the Court of Common Pleas of Philadelphia County
                 Family Court at Nos.: CP-51-AP-0001006-2016
                            CP-51-DP-0001713-2015



    IN THE INTEREST OF: T.K.A.M., A               IN THE SUPERIOR COURT
    MINOR                                                   OF
                                                       PENNSYLVANIA




    APPEAL OF: T.S., MOTHER

                                                     No. 1157 EDA 2017


                     Appeal from the Decree March 21, 2017
              in the Court of Common Pleas of Philadelphia County
                 Family Court at Nos.: CP-51-AP-0001005-2016
                            CP-51-DP-0001714-2015


BEFORE: PANELLA, J., STABILE, J., and PLATT, J.*


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S76031-17


MEMORANDUM BY PLATT, J.:                                    FILED JANUARY 25, 2018

        In these consolidated cases,1 T.S. (Mother), appeals from the decrees

that granted the petition to involuntarily terminate her parental rights to her

children,    T.S.L.M.,   and    T.K.A.M.       (Children)    (born   10/10   and   2/04,

respectively), that was filed by Philadelphia’s Department of Human Services

(DHS) on October 25, 2016. We affirm.2

        The parties are familiar with the facts of this case. We refer the reader

to the trial court’s July 6, 2017 opinion, in which the trial court fully and

correctly sets forth the relevant facts and procedural history of this case. (See

Trial Court Opinion, 7/06/17, at 1-6).

        Mother raises the following questions on appeal:3

        1. Did the [trial court] err in summarily denying [Mother’s] Motion
        for Recusal, without due consideration, prior to proceeding to a
        Goal Change and Termination of Parental Rights Hearing?

        2. Did the [trial court] err in finding that [DHS] had met its burden
        in proving grounds under 23 Pa.C.S.A. §§ 2511(a)(1), (2), (5) and
        (8), by “clear and convincing evidence”?

        3. Did the [trial court] err in finding that DHS had met its burden
        to prove that termination would be in the [Children’s] best
        interests, under § 2511(b)?


____________________________________________


1   This Court consolidated these cases sua sponte, on May 8, 2017.

2 The trial court also terminated the parental rights of the Children’s father,
E.N. (Father). Father did not appeal that termination.

3Mother filed her notice of appeal and statement of errors complained of on
appeal on April 4, 2017. See Pa.R.A.P. 1925(a)(2)(i). The trial court filed an
opinion on July 6, 2017. See Pa.R.A.P. 1925(a)(2)(ii).

                                           -2-
J-S76031-17


      4. Did the [trial court] err in denying Due Process and Equal
      Protection of Law to [Mother] as guaranteed by the Constitutions
      of the United States and of the Commonwealth of Pennsylvania?

(Mother’s Brief, at 4) (some spacing provided).

      Our standard of review of a trial court’s order involuntarily terminating

parental rights is as follows:

      In an appeal from an order terminating parental rights, our scope
      of review is comprehensive: we consider all the evidence
      presented as well as the trial court’s factual findings and legal
      conclusions. However, our standard of review is narrow: we will
      reverse the trial court’s order only if we conclude that the trial
      court abused its discretion, made an error of law, or lacked
      competent evidence to support its findings. The trial judge’s
      decision is entitled to the same deference as a jury verdict.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

      After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinion of the trial court, we conclude

that there is no merit to the issues Mother has raised on appeal. The trial

court opinion properly disposes of the questions presented. (See Trial Ct.

Op., at 8-16) (finding: (1) motion for recusal properly denied where trial court

determined it could hear and decide case fairly and without prejudice; (2) DHS

produced clear and convincing evidence that over six months before filing of

termination petition, Mother failed to perform parental duties, and Children

had been in foster care for eighteen months at time of trial; (3) DHS produced

clear and convincing evidence that it has made reasonable efforts to reunify

Mother with Children and conditions that led to placement of Children continue

to exist; (4) DHS produced clear and convincing evidence that termination of

                                     -3-
J-S76031-17


Mother’s parental rights would be in best interest of Children’s physical,

intellectual, moral, and emotional well-being; (5) DHS produced clear and

convincing evidence that no bond exists between Mother and Children; (6)

DHS produced clear and convincing evidence that adoption would be in

Children’s best interest; and (7) Mother’s due process rights were not

violated). Accordingly, we affirm on the basis of the trial court’s opinion.

      Decrees affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/25/18




                                     -4-
Circulated 01/09/2018 02:52 PM